UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  4/3/2020
JEFERSON ARNULFO VILLEGAS                                 :
GOMEZ,                                                    :
                                                          :
                                        Petitioner,       :               20-cv-2700 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
THOMAS DECKER, et al.,                                    :
                                                          :
                                        Respondents. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ April 1, 2020, joint letter requesting transfer of this action

to the District of New Jersey and waiver of the seven-day waiting period of transfer established

by Local Civil Rule 83.1. (Doc. 10.) Accordingly, it is hereby:

        ORDERED that the parties’ requests to transfer venue to the District of New Jersey and

to waive the seven-day waiting period are GRANTED.

        IT IS FURTHER ORDERED that Petitioner’s motion for temporary restraining order is

DENIED as moot.

        The Clerk of Court is respectfully directed to close the motions at Document 3, and to

transfer the case forthwith to the District of New Jersey.

SO ORDERED.

Dated: April 3, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
